DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 10 and 12 are amended and claims 5, 8, and 11 are cancelled due to Applicant's amendment dated 06/02/2022.  Claims 10 and 12 are pending.
Response to Amendment
The rejections of claims 5, 8, and 11 as set forth in the previous Office Action is moot because claims 5, 8, and 11 are cancelled due to the Applicant's amendment dated 06/02/2022.
The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Lian et al. CN 103664995 (“Lian”)—machine translation from WIPO (“Lian-MT”)—in view of Mitsui, Chikahiko, et al. “Single-crystal organic field-effect transistors of naphthodifurans.” Bulletin of the Chemical Society of Japan 88.6 (2015): 776-783 (“Mitsui”), Suzuri et al. US 2003/0076032 A1 (“Suzuri”), Nakaya et al. US 5,792,557 (“Nakaya”) and Lee et al. US 2006/0103298 A1 (“Lee”) is not overcome due to the Applicant’s amendment dated 06/02/2022. The rejection is herein revised to reflect the amended claim language.
The rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Lian et al. CN 103664995 (“Lian”)—machine translation from WIPO (“Lian-MT”)—in view of Mitsui, Chikahiko, et al. “Single-crystal organic field-effect transistors of naphthodifurans.” Bulletin of the Chemical Society of Japan 88.6 (2015): 776-783 (“Mitsui”), Suzuri et al. US 2003/0076032 A1 (“Suzuri”), Nakaya et al. US 5,792,557 (“Nakaya”) and Lee et al. US 2006/0103298 A1 (“Lee”) is overcome due to the Applicant’s amendment dated 06/02/2022. The rejection is withdrawn.
Response to Arguments
The Applicants' arguments on pages 4-11 of the reply dated 06/02/2022 with respect to the rejections of claims 10 and 12 under 35 U.S.C. 103 as set forth in the previous Office Action have been fully considered, but they are not persuasive.
Applicant's argument – Applicant argues that Suzuri (US 2003/0076032 A1) introduces a substituent which creates steric hinderance to create a high Tg compound that can emit light with a 
shorter wavelength, i.e. below the blue emission wavelength. This is entirely opposite of the claimed invention which recites a dopant having a blue emission color and the only way the previous Office Action can arrive at the claimed invention is based on hindsight reasoning gleaned from the Applicant’s disclosure. Applicant additionally cites Honeywell Int’l Inc. v. Mexichem Amanco Holding S.A., 865 F.3d 1348 (Fed. Cir. 2017) as support to show that the blue emission color is not inherent due to an unpredictable and unexpected property in view of the cited art. Applicant argues this is specifically due to the substituents of Suzuri, which would prevent a shift to longer wavelengths of light, i.e. a blue emission color. Thus, the blue emission color cannot be known and expected if the substituents are added to the compound because the cited art discloses the exact opposite.
Examiner’s response—It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant.  See MPEP 2144 IV.
With respect to the argument that the compound of the cited references cannot obtain blue emission color due to the teachings of Suzuri, Suzuri teaches “in the invention…the emission wavelength region of the host is shorter than a blue light wavelength region” (¶ [0048]). Similar teachings are provided for hole transporting compounds in ¶ [0024]. Thus, it is explicitly taught that host and hole transporting compounds used in the organic EL element of Suzuri have an emission wavelength region shorter than a blue light wavelength region. These compounds are shown on pages 7-14—none of which comprise a napthodifuran core.
However, Suzuri does not teach every compound comprising the steric hindrance-providing substituents have an emission wavelength region shorter than a blue light wavelength region. Rather, Suzuri teaches compounds may obtain high Tg and emit at a shorter wavelength by introducing a steric hindrance-providing substituent (¶ [0091], [0102], and [0111]). It is not explicitly stated that “a shorter wavelength” absolutely means “shorter than a blue light wavelength region”. 
For example, one of ordinary skill in the art would not necessarily expect a compound that emits in the red light wavelength region (625-740 nm1) to emit at wavelengths shorter than the blue light wavelength region (below 440nm2) once a steric hindrance-providing substituent has been introduced to the compound. However, based on the teachings of Suzuri in ¶ [0091], [0102], and [0111], one of ordinary skill in the art would expect a compound comprising a steric hindrance-providing substituent to emit at a shorter wavelength than the same compound without a steric hindrance-providing substituent.
Accordingly, one of ordinary skill in the art would not expect the modified compound of Lian-MT in view of Mitsui to emit at a wavelength shorter than a blue light wavelength region when modified with the steric hindrance-providing substituent of Suzuri. One of ordinary skill would merely expect the modified compound of Lian-MT in view of Mitsui and Suzuri (comprising the steric hindrance-providing substituent ) to emit at a shorter wavelength than the modified compound of Lian-MT in view of Mitsui (not comprising the steric hindrance-providing substituent). Accordingly, the cited references do not disclose the exact opposite of the claims.
With respect to the argument that the blue emission color is not inherent, inherency is based on the entire compound, not just the steric hindrance-providing substituents. As discussed above, while Suzuri teaches some compounds comprising steric hindrance-providing substituents have an emission wavelength region shorter than a blue light wavelength region, this does not apply to every compound comprising steric hindrance-providing substituents. As Suzuri alone does not teach the claimed compound structure, it cannot be assumed that the compound of Lian-MT in view of Mitsui, Suzuri, Nakaya, and Lee also has an emission wavelength region shorter than a blue light wavelength region.
As discussed in the rejection below, Lian-MT in view of Mitsui and Suzuri teach the same structure as the claimed compound 2-39. It is reasonable to presume that a blue emission color is inherent to the compound of Lian-MT in view of Mitsui and Suzuri. Support for said presumption is found in the instant specification, which recites Compound 2-39 is represented by Formula I and compounds of Formula I are blue emissive materials (pg. 1, lines 13-14; pg. 8, lines 14-24; pg. 43, lines 11-12; and pg. 56). This would result in the claimed property. The burden is upon the Applicant to prove otherwise. See MPEP 2112.
Furthermore, Lian-MT in view of Mitsui, Suzuri, Nakaya, and Lee teach the same structure as the claimed compound 2-36. The instant specification recites compound 2-36 has a photoluminescence (PL) peak of 455 nm, which is recited to be within the blue wavelength region (Table 1 and pg. 5, lines 9-10). Since Lian-MT in view of Mitsui, Suzuri, and Nakaya teaches compound 2-36, the same structure as disclosed by the Applicant, the property of blue emission color is considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  As discussed above and outlined below, the rejections take into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lian et al. CN 103664995 A (“Lian”) –see machine translation from WIPO (“Lian-MT”)—in view of Mitsui, Chikahiko, et al. "Single-crystal organic field-effect transistors of naphthodifurans." Bulletin of the Chemical Society of Japan 88.6 (2015): 776-783 (“Mitsui”), Suzuri et al. US 2003/0076032 A1 (“Suzuri”), Nakaya et al. US 5,792,557 (“Nakaya”) and Lee et al. US 2006/0103298 A1 (“Lee”).
Regarding claim 10, Lian-MT teaches an organic material used in an organic electroluminescence device (pg. 1, Technical Field, Lian-MT), wherein the organic material may have the structure of formula (I) below (pg. 2, Summary of the invention, Lian-MT). 

    PNG
    media_image1.png
    131
    293
    media_image1.png
    Greyscale

Lian-MT teaches an example of formula (I) includes compound 4 (pg. 4). 

    PNG
    media_image2.png
    73
    9
    media_image2.png
    Greyscale


Lian-MT fails to teach a compound as described above wherein the S atoms are replaced by O atoms.
Mitsui teaches three types of napthodifurans (NDFs) designed as active organic materials in organic field-effect transistors, wherein the NDF compounds have very high thermal and electrochemical stability (abstract). Together with some previous studies, Mitsui teaches that the fused furan compounds show a performance that is equal to or better than that of the corresponding thiophene compounds (abstract). Mitsui teaches these compounds have use in organic light-emitting diode (OLED) devices (pg. 776, left column).
Mitsui specifically teaches the napthodifuran derivative NDF3 
    PNG
    media_image3.png
    50
    124
    media_image3.png
    Greyscale
(pg. 776, Figure 1), which is identical to the core of formula (I) of Lian-MT except wherein the sulfur atoms are replaced by oxygen atoms.
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute oxygen atoms for sulfur atoms on compound 4 of Lian-MT, based on the teaching of Mitsui.  The motivation for doing so would have been to obtain a compound having very high thermal and electrochemical stability, wherein the modified compound has a performance that is equal to or better than its corresponding thiophene compound (compound 4 of Lian-MT), as taught by Mitsui.
The modified compound 4 of Lian-MT in view of Mitsui fails to specifically teach a compound wherein the phenyl groups 
    PNG
    media_image2.png
    73
    9
    media_image2.png
    Greyscale
are substituted with alkyl substituents. However, Lian-MT does teach compounds represented by formula (I) may be used as hole injection materials, hole transport materials, or fluorescent host materials in organic electroluminescent devices (pg. 8, first paragraph).
In the analogous art of organic EL elements (abstract), Suzuri teaches a host compound and a hole transporting compound are preferably compounds with high Tg (glass transition temperature), which have a hole and electron transporting ability, and prevent the emission wavelength sifting to longer wavelength (¶ [0090], [0101]). Suzuri teaches this compound can be obtained by arranging the π electron planes of the chemical structure in different planes according to the effect of steric hindrance (¶ [0091], [0102]). This can be achieved by providing substituents such as a methyl group, a t-butyl group, an isopropyl group, or naphthyl group in the organic compound (¶ [0091], [0102]). These substituents provide a steric hindrance without lowering the Tg (¶ [0091], [0102]). 
Suzuri teaches a specific example of a sterically hindered hole transporting compound on pg. 12: (compound 3-17).

    PNG
    media_image4.png
    162
    440
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include substituents causing steric hindrance on the modified compound 4 of Lian-MT in view of Mitsui, based on the teaching of Suzuri.  The motivation for doing so would have been to provide a host compound or hole transporting compound having high Tg, having hole and electron transporting ability, while preventing the emission wavelength from shifting to longer wavelength without lowering the Tg, as taught by Suzuri.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include four methyl groups on each phenyl substituent of the modified compound 4, like the groups shown in compound 3-17 of Suzuri, because it would have been choosing specific substituents in specific locations of a triarylamine compound, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the organic material in the organic electroluminescence device of Lian-MT in view of Mitsui and Suzuri and possessing the benefits taught by Lian-MT, Mitsui, and Suzuri.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising substituents providing steric hindrance having the benefits taught by Suzuri in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The modified compound 4 of Lian-MT in view of Mitsui and Suzuri has the following structure:

    PNG
    media_image5.png
    255
    833
    media_image5.png
    Greyscale

The compound above fails to include t-butyl substituents instead of methyl substituents. However, Suzuri teaches both methyl groups and t-butyl groups are examples of substituents that provide steric hindrance to organic compounds (¶ [0091], [0102]). Additionally, Suzuri teaches compound 3-7, shown below, which comprises t-butyl substituents on two phenyl groups (pg. 11).

    PNG
    media_image6.png
    198
    438
    media_image6.png
    Greyscale

Therefore, given the teachings of Suzuri, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute two methyl groups with t-butyl groups, to arrive at a compound comprising two t-butyl groups as shown in compound 3-7, because Suzuri teaches the variable may suitably be selected as a substituent that provides steric hindrance to an arylamine.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the organic material in the organic electroluminescence device of Lian-MT in view of Mitsui and Suzuri and possess the benefits taught by Lian-MT in view of Mitsui and Suzuri.  See MPEP 2143.I.(B).
The modified compound of Lian-MT in view of Mitsui and Suzuri fails to teach a compound comprising phenyl substituents. However, Suzuri does teach substituents that provide steric hindrance are not limited to the specific groups listed (methyl, t-butyl, isopropyl, or naphthyl) (¶ [0091], [0102]). 
Nakaya teaches arylamine derivatives represented by formula (1) for use in organic EL elements, and specifically a hole injecting and transporting layer (abstract). Formula (1) has the structure below, wherein at least one of R1 to R4 is an aryl group (abstract).

    PNG
    media_image7.png
    147
    306
    media_image7.png
    Greyscale


Nakaya teaches the arylamine comprises a bulky substituent, which provides steric hindrance and is introduced on the arylamine derivative to optimize intermolecular overlap, wherein the bulky substituent may be a phenyl group (col. 10, lines 65-67 to col. 11, lines 1-4). Additionally, Nakaya teaches the compounds of formula (1) which comprise a bulky substituent have a high glass transition temperature (Tg) (col. 10, lines 55-67). Accordingly, a bulky substituent (of which phenyl is an example) does not lower the transition temperature of the compound.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include phenyl groups on the modified compound of Lian-MT in view of Mitsui and Suzuri, based on the teaching of Nakaya.  The motivation for doing so would have been to optimize intermolecular overlap, as taught by Nakaya.
Additionally, given the teachings of Suzuri and Nakaya, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the methyl substituents on the modified compound with phenyl groups, because Nakaya teaches the variable may preferably be selected as a substituent on an arylamine compound wherein the substituent provides steric hindrance.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the organic material in the organic electroluminescence device of Lian-MT in view of Mitsui, Suzuri, and Nakaya and possess the benefits taught by Lian-MT, Mitsui, Suzuri, and Nakaya.  See MPEP 2143.I.(B).
The modified compound of Lian-MT in view of Mitsui, Suzuri, and Nakaya fails to teach wherein the phenyl groups are located in the para position (with respect to the N atom) rather than the meta position. However, Nakaya teaches formula (5) in which the phenyl substituents are located at the para position (col. 6, line 45) and formula (9) in which the phenyl substituents are located at the meta position (col. 8, line 1).
Therefore, given the general formula and teachings of Nakaya, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the phenyl substituents on the para position rather than the meta position, because Nakaya teaches the variable may suitably be selected as the substitution position for the bulky substituuent.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the organic material in the organic electroluminescence device of Lian-MT in view of Mitsui, Suzuri, and Nakaya and possess the benefits taught by Lian-MT, Mitsui, Suzuri, and Nakaya.  See MPEP 2143.I.(B).
The modified compound of Lian-MT in view of Mitsui, Suzuri, and Nakaya has the following structure: 
    PNG
    media_image8.png
    390
    802
    media_image8.png
    Greyscale

The above compound is identical to the instant compound 2-36 (instant specification pg. 56).
Lian-MT in view of Mitsui, Suzuri, and Nakaya appears silent with respect to the property of the compound having blue emission color.
The instant specification recites that compound 2-36 has a photoluminescence peak emission of 455 nm, which is a blue emission color (Table 1 and instant specification pg. 132). Since Lian-MT in view of Mitsui, Suzuri, and Nakaya teaches compound 2-36, the same structure as disclosed by the Applicant, the property of blue emission color is considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.
Lian-MT teaches an example of the organic electroluminescence device includes an anode, an organic light emitting layer, and a cathode (pg. 23, Lian-MT). Lian-MT teaches the compound as described above may be used as hole injection materials, hole transport materials, or fluorescent host materials in organic electroluminescent devices (pg. 8, Lian-MT) but fails to specifically teach the compound as described above being a dopant.
Lee teaches an organic electroluminescent display (OELD) device comprising a first electrode, at least one light emitting layer, and a second electrode, wherein the light emitting layer is comprised of at least one phosphorescent dopant and at least two host materials (abstract). Lee teaches the OELD device having a light emitting layer comprising at least two host materials prevents device characteristics from being degraded due to crystallization which may occur during a device operation (¶ [0013]). Lee teaches the first host material is a small molecular material which is typically used to transfer energy to the phosphorescent dopant, and typically has hole transporting characteristics (¶ [0029] and [0031]). Lee teaches the disadvantage to the first host material is that it may be easily crystallized by heat and thus may lower device characteristics (¶ [0030]). Lee teaches the second host material can suppress crystallization of the first host material, contains an amorphous material, and has electron transporting characteristics, which improves device efficiency (¶ [0030]). Lee further teaches the crystallization of the first host material can be prevented by the second host material (¶ [0032]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to add a second host material comprising electron transporting characteristics to the organic electroluminescence device of Lian-MT in view of Mitsui, Suzuri, and Nakaya, based on the teaching of Lee.  The motivation for doing so would have been to suppress crystallization and improve device efficiency, as taught by Lee.
Lee teaches the second host material may have a weight ratio of 0.1 to 10 with respect to the first host material having weight ratio of 1 (¶ [0033]). Lee teaches a specific example of an OELD in Example 1 comprising a lesser amount of the first host material than the second host material, and a specific example of an OELD in Example 3 comprising a greater amount of the first host material than the second host material (Table 1). The results in Table 1 show the life span of the device of Example 1 is greater than the life span of the device of Example 3. Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to add a second host material to the electroluminescence device of Lian-MT in view of Mitsui, Suzuri, and Nakaya in such a quantity that there would be a greater amount of second host material than first host material, based on the teaching of Lee.  The motivation for doing so would have been to provide an organic electroluminescence device with a longer life span, as taught by Lee.
The organic electroluminescence device of Lian-MT in view of Mitsui, Suzuri, Nakaya, and Lee comprises a light emitting layer, wherein the light emitting layer comprises a first host material and a second host material, and there is a greater amount of the second host material than the first host material. The first host material of Lian-MT in view of Mitsui, Suzuri, Nakaya, and Lee comprises the modified compound described above. As a dopant is known in the pertinent art to be a minority component in a light emitting layer, the organic electroluminescence device of Lian-MT in view of Mitsui, Suzuri, Nakaya, and Lee reads on claim 10, wherein the modified compound described above is a dopant.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lian et al. CN 103664995 A (“Lian”) –see machine translation from WIPO (“Lian-MT”)—in view of Mitsui, Chikahiko, et al. "Single-crystal organic field-effect transistors of naphthodifurans." Bulletin of the Chemical Society of Japan 88.6 (2015): 776-783 (“Mitsui”), Suzuri et al. US 2003/0076032 A1 (“Suzuri”), and Lee et al. US 2006/0103298 A1 (“Lee”).
Regarding claim 12, Lian-MT teaches an organic material used in an organic electroluminescence device (pg. 1, Technical Field, Lian-MT), wherein the organic material may have the structure of formula (I) below (pg. 2, Summary of the invention, Lian-MT). 

    PNG
    media_image1.png
    131
    293
    media_image1.png
    Greyscale

Lian-MT teaches an example of formula (I) includes compound 4 (pg. 4).

    PNG
    media_image2.png
    73
    9
    media_image2.png
    Greyscale


Lian-MT fails to teach a compound as described above wherein the S atoms are replaced by O atoms.
Mitsui teaches three types of napthodifurans (NDFs) designed as active organic materials in organic field-effect transistors, wherein the NDF compounds have very high thermal and electrochemical stability (abstract). Together with some previous studies, Mitsui teaches that the fused furan compounds show a performance that is equal to or better than that of the corresponding thiophene compounds (abstract). Mitsui teaches these compounds have use in organic light-emitting diode (OLED) devices (pg. 776, left column).
Mitsui specifically teaches the napthodifuran derivative NDF3 
    PNG
    media_image3.png
    50
    124
    media_image3.png
    Greyscale
(pg. 776, Figure 1), which is identical to the core of formula (I) of Lian-MT except wherein the sulfur atoms are replaced by oxygen atoms.
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute oxygen atoms for sulfur atoms on compound 4 of Lian-MT, based on the teaching of Mitsui.  The motivation for doing so would have been to obtain a compound having very high thermal and electrochemical stability, wherein the modified compound has a performance that is equal to or better than its corresponding thiophene compound (compound 4 of Lian-MT), as taught by Mitsui.
The modified compound 4 of Lian-MT in view of Mitsui fails to specifically teach a compound wherein the phenyl groups 
    PNG
    media_image2.png
    73
    9
    media_image2.png
    Greyscale
are substituted with alkyl substituents. However, Lian-MT does teach compounds represented by formula (I) may be used as hole injection materials, hole transport materials, or fluorescent host materials in organic electroluminescent devices (pg. 8, first paragraph).
In the analogous art of organic EL elements (abstract), Suzuri teaches a host compound and a hole transporting compound are preferably compounds with high Tg (glass transition temperature), which have a hole and electron transporting ability, and prevent the emission wavelength sifting to longer wavelength (¶ [0090], [0101]). Suzuri teaches this compound can be obtained by arranging the π electron planes of the chemical structure in different planes according to the effect of steric hindrance (¶ [0091], [0102]). This can be achieved by providing substituents such as a methyl group, a t-butyl group, an isopropyl group, or naphthyl group in the organic compound (¶ [0091], [0102]). These substituents provide a steric hindrance without lowering the Tg (¶ [0091], [0102]). 
Suzuri teaches a specific example of a sterically hindered hole transporting compound on pg. 12: (compound 3-17).

    PNG
    media_image4.png
    162
    440
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include substituents causing steric hindrance on the modified compound 4 of Lian-MT in view of Mitsui, based on the teaching of Suzuri.  The motivation for doing so would have been to provide a host compound or hole transporting compound having high Tg, having hole and electron transporting ability, while preventing the emission wavelength from shifting to longer wavelength without lowering the Tg, as taught by Suzuri.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include four methyl groups on each phenyl substituent of the modified compound 4, like the groups shown in compound 3-17 of Suzuri, because it would have been choosing specific substituents in specific locations of a triarylamine compound, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the organic material in the organic electroluminescence device of Lian-MT in view of Mitsui and Suzuri and possessing the benefits taught by Lian-MT, Mitsui, and Suzuri.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising substituents providing steric hindrance having the benefits taught by Suzuri in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The modified compound 4 of Lian-MT in view of Mitsui and Suzuri has the following structure:

    PNG
    media_image5.png
    255
    833
    media_image5.png
    Greyscale

The modified compound above fails to teach wherein the methyl substituents are provided in the ortho position (with respect to the N atom). However, Suzuri specifically teaches introducing substituents providing steric hindrance in the ortho position (to a nitrogen atom) of aryl groups in triarylamine (¶ [0091], [0101]).
Therefore, given the teachings of Suzuri, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the methyl substituents on the ortho position of the phenyl rings rather than the meta position, because Suzuri teaches the variable may suitably be selected as the substituent position.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the organic material in the organic electroluminescence device of Lian-MT in view of Mitsui and Suzuri and possess the benefits taught by Lian-MT, Mitsui, and Suzuri.  See MPEP 2143.I.(B).
The modified compound has the structure below, which reads on the claimed compound 2-39.

    PNG
    media_image9.png
    201
    682
    media_image9.png
    Greyscale

Lian-MT in view of Mitsui and Suzuri appears silent with respect to the property of the compound having blue emission color.
The instant specification recites compounds of instant Formula I are blue emissive materials (instant pg. 8, lines 13-15). The claimed compound 2-39 is a compound of Formula I and thus it is a blue emissive material (instant pg. 43, lines 11-12). Since Lian-MT in view of Mitsui and Suzuri teach compound 2-39, the same structure as disclosed by the Applicant, the property of blue emission color is considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.
Lian-MT teaches an example of the organic electroluminescence device includes an anode, an organic light emitting layer, and a cathode (pg. 23, Lian-MT). Lian-MT teaches the compound as described above may be used as hole injection materials, hole transport materials, or fluorescent host materials in organic electroluminescent devices (pg. 8, Lian-MT) but fails to specifically teach the compound as described above being a dopant.
Lee teaches an organic electroluminescent display (OELD) device comprising a first electrode, at least one light emitting layer, and a second electrode, wherein the light emitting layer is comprised of at least one phosphorescent dopant and at least two host materials (abstract). Lee teaches the OELD device having a light emitting layer comprising at least two host materials prevents device characteristics from being degraded due to crystallization which may occur during a device operation (¶ [0013]). Lee teaches the first host material is a small molecular material which is typically used to transfer energy to the phosphorescent dopant, and typically has hole transporting characteristics (¶ [0029] and [0031]). Lee teaches the disadvantage to the first host material is that it may be easily crystallized by heat and thus may lower device characteristics (¶ [0030]). Lee teaches the second host material can suppress crystallization of the first host material, contains an amorphous material, and has electron transporting characteristics, which improves device efficiency (¶ [0030]). Lee further teaches the crystallization of the first host material can be prevented by the second host material (¶ [0032]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to add a second host material comprising electron transporting characteristics to the organic electroluminescence device of Lian-MT in view of Mitsui and Suzuri, based on the teaching of Lee.  The motivation for doing so would have been to suppress crystallization and improve device efficiency, as taught by Lee.
Lee teaches the second host material may have a weight ratio of 0.1 to 10 with respect to the first host material having weight ratio of 1 (¶ [0033]). Lee teaches a specific example of an OELD in Example 1 comprising a lesser amount of the first host material than the second host material, and a specific example of an OELD in Example 3 comprising a greater amount of the first host material than the second host material (Table 1). The results in Table 1 show the life span of the device of Example 1 is greater than the life span of the device of Example 3. Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to add a second host material to the electroluminescence device of Lian-MT in view of Mitsui and Suzuri in such a quantity that there would be a greater amount of second host material than first host material, based on the teaching of Lee.  The motivation for doing so would have been to provide an organic electroluminescence device with a longer life span, as taught by Lee.
The organic electroluminescence device of Lian-MT in view of Mitsui, Suzuri, and Lee comprises a light emitting layer, wherein the light emitting layer comprises a first host material and a second host material, and there is a greater amount of the second host material than the first host material. The first host material of Lian-MT in view of Mitsui, Suzuri, and Lee comprises the modified compound described above. As a dopant is known in the pertinent art to be a minority component in a light emitting layer, the organic electroluminescence device of Lian-MT in view of Mitsui, Suzuri, and Lee reads on claim 12, wherein the modified compound described above is a dopant.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 What is the Visible Light Spectrum? Understanding the Colors That Make Up White Light, ThoughtCo.
        2 ¶ [0048] of Suzuri.